RESOLUCIÓN
En atención a la querella presentada por la Oficina del Procurador General el 28 de febrero de 2001, el 30 de marzo de 2001 emitimos una resolución mediante la cual le concedimos a la Leda. Lourdes Cales Santiago un plazo de cinco (5) días, contados a partir de la notificación de la resolución, para que presentara su contestación y mos-trara causa por la cual no debíamos suspenderla provisio-nalmente del ejercicio de la abogacía.
El 23 de abril de 2001 la licenciada Cales Santiago nos solicitó que le concediéramos un plazo de sesenta (60) días para cumplir con nuestra Resolución de 30 de marzo de 2001 y contestar así a la querella presentada por la Oficina del Procurador General y a la orden de mostrar causa.
El 30 de abril de 2001 emitimos una resolución en la que le concedimos un término adicional de veinte (20) días para cumplir con nuestra Resolución de 30 de abril de 2001.
El 4 de junio de 2001 la querellada presentó una moción mediante la cual solicitó una nueva prórroga de treinta (30) días para cumplir con nuestra Resolución de 30 de abril de 2001.
A la luz de la totalidad de los documentos que obran en autos, este Tribunal suspende inmediata y provisional-mente a la Leda. Lourdes Cales Santiago del ejercicio de la profesión de la abogacía hasta que otra cosa disponga este Tribunal.
Se le concede un plazo de quince (15) días, contados a partir de la notificación de esta resolución, para que con-teste la querella presentada por la Oficina del Procurador General.
Se le impone a la Sra. Lourdes Cales Santiago el deber de notificar a todos sus clientes de su actual inhabilidad de *510seguir representándolos, de devolverle cualesquiera hono-rarios recibidos por trabajos no realizados, e informarle oportunamente de su suspensión a los distintos foros judi-ciales y administrativos del país. Además, deberá certifi-carnos dentro del término de treinta (30) días, contados a partir de la notificación de esta resolución, el cumplimiento de estos deberes, notificando también al Procurador General.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Fuster Berlingeri no intervino.
(Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo